Citation Nr: 18100011
Decision Date: 03/27/18	Archive Date: 03/27/18

DOCKET NO. 14-27 457
DATE:	March 27, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to an initial compensable evaluation (in excess of 0 percent), for hypertension is denied.
FINDING OF FACT
The Veterans service-connected hypertension did not present itself with diastolic pressure measuring predominantly 100 or more, or systolic pressure predominantly measuring 160 or more; nor does the Veteran have a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.
CONCLUSION OF LAW
The criteria for an initial disability rating in excess of noncompensable for hypertension are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had honorable active duty service with the United States Navy from August 1982 to May 1984 and January 1985 to May 2012.  The Veteran is a Gulf War Era Veteran.  The Veteran also served during peace time. The Veterans DD-214 reflects the receipt of both the United States Navy and the United States Marine Corps Commendation Medals, among other achievements.
This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
The Board notes that the Veteran indicated both that he wished to appeal every issue on the Statement of the Case (SOC) and only hypertension on his June 2014 Form 9.  While the Veteran checked both boxes, based upon his expounding upon the hypertension issue, to include the specific diagnostic code, and not addressing any of the other issues, it is clear that the Veteran only seeks to appeal the disability rating of his hypertension. The Board stresses that the Veteran clearly only indicated an intent to appeal hypertension under Diagnostic Code 7101 in his written text.  
The Veteran filed a Notice of Disagreement (NOD) with the RO in connection with additional claims including:  entitlement to service connection for obstructive sleep apnea, entitlement to an increased evaluation for right leg varicose veins, entitlement to an increased evaluation for left leg varicose veins, and entitlement to an increased evaluation for bilateral pes planus with right foot calcaneal heel spur.  An SOC has been issued regarding the aforementioned issues.  Greater than 60 days have elapsed since the SOC was issued to the Veteran and no Form 9 has been filed.  As such, the Veteran has not perfected his appeal on these issues and the Board declines to take jurisdiction.
The Board notes that the Veterans representative submitted an Informal Hearing Presentation (IHP) for consideration.  However, the issues presented on the IHP are issues without a perfected appeal and, therefore, are not before the Board.
The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

 
Entitlement to an initial disability rating, in excess of noncompensable, for hypertension
Disability evaluations are determined by the application of the facts presented to VAs Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.
If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).
In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).
Here, the Veterans service-connected hypertension has been rated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101, which establishes the following criteria:
A 10 percent disability rating is warranted if hypertension presents with diastolic pressure of predominantly 100 or more, or systolic pressure measuring predominantly 160 or more, or a history of diastolic pressure reading of predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).
A 20 percent disability rating is warranted if hypertension presents with diastolic pressure reading of predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.
A 40 percent disability rating is warranted if hypertension presents with diastolic pressure of predominantly 120 or more.  Id.
A maximum disability rating of 60 percent is warranted if hypertension presents with diastolic pressure of predominantly 130 or more.  Id.
The term predominant as used in the Diagnostic Code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).
The Veteran claims entitlement to an initial disability rating in excess of noncompensable for his service-connected hypertension.
In December 2011, the Veteran obtained a VA examination.  He reported that he required continuous medication for hypertension.  His blood pressure was taken three times on the date of the examination, measuring at 148/88 each time.
In January 2012, the Veteran was seen by a private treatment provider, and his blood pressure measured at 175/126.  A VA examination in January 2012 saw a blood pressure reading at 152/100.
In his June 2014 Form 9, the Veteran reported that he has had hypertension since service.  He further asserted that it has not improved.  He stated that his blood pressure was 140/90 each time it was taken.
In October 2016, the Veteran underwent a VA examination, and the examiner took vital sign measurements.  His blood pressure was measured three times and the results were:  150/90, 148/98, and 140/90.
In March 2017, the Veteran underwent another VA examination, and, again, that examiner took vital sign measurements.  His blood pressure readings were as follows:  124/84, 110/70, and 132/84.
After a review of the record, the Board finds that the Veterans disability symptoms are consistent with a noncompensable disability rating for the entire period on appeal.
Since the date of service connection, the Veteran has had his blood pressure taken on five separate occasions.  Two of those occasions demonstrated diastolic blood pressure equal to, or in excess of, 100.  One of those occasions demonstrated a systolic blood pressure measurement in excess of 160.  These measurements were taken in the same month.
The other measurements, taken over the course of several months, all demonstrated systolic blood pressure below 160 and diastolic blood pressure below 100.  As such, the evidence demonstrates that the Veterans diastolic blood pressure was predominantly measured below 100 and his systolic blood pressure was predominantly measured below 160 throughout the period on appeal.  
Moreover, this assessment is consistent with the Veterans statement.  The Veteran stated that his blood pressure had consistently measured 140/90.  See Form 9, dated June 2014.  Thus, the Veteran is asserting his systolic blood pressure has predominantly measured below 160 and his diastolic blood pressure has predominantly measured below 100.  While the Veteran has no medical expertise to opine as to etiology, the Veteran is competent to report what has been imparted to him, as measures, from various health care providers.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
Given that the evidence demonstrates that the Veterans systolic blood pressure predominantly measured below 160 and his diastolic blood pressure predominantly measured below 100 throughout the period on appeal, the Board finds that the Veterans blood pressure measurements more closely approximate a noncompensable rating.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).
All potentially applicable diagnostic codes have been considered, and there is no basis to assign a rating in excess of noncompensable for the Veterans hypertension.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
The Board recognizes that the Veteran believes he is entitled to a higher evaluation for his service-connected hypertension.  However, the record fails to demonstrate that the Veteran has the requisite training or expertise to offer a medical opinion as complex as the degree of his currently diagnosed hypertension.  As such, the Veterans lay assertions fail to demonstrate that he meets the schedular criteria for a higher rating.

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2017).  For these reasons, the claim is denied.

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel 

